Title: To George Washington from Philip Schuyler, 28 May 1780–7 July 1780
From: Schuyler, Philip
To: Washington, George




My Dear Sir
Morris town May 28th[–7 July] 1780

The quæries which Your Excellency has stated, and on which you have done me the honor to request my opinion, are on a Subject so exceedingly Interesting and Important that I feel my Inability to consider It [a]s extensively as you wish, I shall however attempt to state my Ideas on the Occassion, and to regard It in every point of view I am able.
It seems requisite in order to enable us to determine with any degree of precision “where the enemy can be attacked to the greatest advantage” to take a view of the probable consequences which would result from commencing the operations in the southern quarter, in preference to this.
The enemy continuing in a divided state, and Charles town not yet reduced, we should in All human probability by pointing the Operations to Carolina not only relieve Charles town, preserve the Garrison In It, secure the Southern states, But damp the hopes of the disaffected, Increase the Confidence of our friends in every part of the Continent, and we might even expose the British to the loss of their Army under Sir Henry Clinton. If of all these possible advantages we could only ensure the safety of Charles town and the Garrisson, It would have so happy an Influence on our affairs that I should not hesitate to advise, our first attention to be turned that way, but the Objections which present themselves to such a measure appear to me many, and weighty, and the Obstacles, If not Insurmountable, yet seem not far from It. permit me to State them.
The French armament will probably arrive at an Eastern post, the sick, the Stores, not Immediately necessary, and the whole of the troops must I conceive be debarked there If a Southern Expedition is to take

place, because the transports Will require to be fitted for the reception of such troops of ours as It would be necessary to reinforce the french with, for the horses for the use of the Artillery, this with the re-embarkation of the troops the horses, the necessary forrage and water (supposing all to be previously procured,) would together with other Incidental delays take up considerable time let us suppose three weeks, as much more time would probably Elapse in Compleating the voyage to Carolina, hence It would bring us to the Middle of August before the fleet could reach the vicinity of Charles town, (If the French force arrived by the first of July on this Coast) without making any Allowance for delays which the fleet may experien[c]e In the voyage to Carolina, from the danger of the seas, or by falling in with a British one; It may therefore I think be fairly concluded, that before the Armament could reach the point of destination, The town must be reduced and the Garrison captured, or the Siege be raised; Let us now suppose the two first of these Events to have happened, and Sir Henry Clinton with his Army still In that Country. In this case I conceive we could not reasonably promise to ourselves Success Either In an attempt to recover the town, to operate against the british in Georgia, to Attack their Army, or to destroy their fleet, 1st Because I apprehend we could not reinforce the French troops with more than five thousand of our own, If with so many, for altho we might with Considerable exerti[o]n send a Competent Supply of flour, Yet as we have no Salted meat, as none can be cured until October at soonest, and as Live stock cannot be Conveyed thither, they will fail In provision, unless the Country can afford a Supply, and that would be too precarious to rely on, from a Country at least partly In the Enemys possession and which at best I believe is not well Stocked; 2dly Admitting every difficulty on the Score of provisions Obviated; The force I have Stated, I conceive would not be equal to the reduction of Charles town, If covered by the British troops now there, not even to that of Savannah as the enemy may speedily march to Its relief. 3dly Granting that the Combined force had gained a footing In the Country, and were In such force as to face the Enemy In the field Yet he will in that case probably take such a position as would render an attempt to dislodge him exceedingly hazardous, If not Impossible, Especially Strengthned as he will be by the disaffected; nor would their fleet be in danger as their frigates and transports would be In the harbour of Charles town, and their Heavy Ships have In all probability left that coast as being of no use there.
Let us next take a view of our prospects. If when our force arrives In Carolina, Charles town should be reduced, a Garrisson left there and another in Savanna, and Sir Harry at New York with the remainder of his troops, Then as Our force here would be Incompetent to any Offensive

operations, we must Content ourselves In this quarter to those merely defensive, and the whole operations of the Campaign will be reduced to An Attempt for the recovery of Charles town or Savanna, uninformed of the Situation and strength of the latter I cannot guess at what might probably be the Event of an attack upon It, but If It be fair to draw a conclusion from the difficulties which the british with a well appointd Army and probably a force equal to any we could send, experience[d] In the Siege of that place, we shall not have much reason to believe that we could reduce It and that too at a more unfavorable Season of the year, when Storms privail which would expose the Ships on an open coast, to much danger.
If the siege is raised and the british retired to N. York, then we shall have no Object to the southwa⟨rd⟩ but Savanna and that would then be too Inadequate an one to Claim our attention so far, as to send a force from hence unless we should find ourselves unable to make an attempt on N. York.
But after all It is possible that affairs may be In such a posture when the french fleet arrives, as to render a southern operation apparently Indispensible, both because It would probably best promote the Interest of the States in General; eradicate) the Idea which has prevailed In the more southern states that they were neglected, and because It would Immovebly fix that confidence which the States and all orders of men in them so Justly place In you, and which It is so essential to the true Interest of this country should not be diminished, I will state the possible case; If Sir Henry Clinton from Personal Considerations should be Induced at all hazard to expose the british In this quarter, after having been advised of the Intentions of France in our favor, or If relying on naval assistance from England for N. York, he should Obstinately persevere in Maintaining the Siege of Charles town: things being thus Circumstancd when the french fleet arrives on the Coast, I think It should be directed to proceed to Charles town with every possible degree of dispatch, for altho the french troops Joined to our troops In that quarter might not be able Essentially to Injure the Enemy In the field, yet It is more than probable that they would be obliged to raise the siege and the town and Garrison be secured to us—directions would In this case be given to the fleet, If advice was received during the voyage to Carolina, that the siege was raised, or the town reduced, Immediately to put back and Attempt to gain the bay of N. York before the british could arrive, I take many liberties my Dear Sir but as they proceed from the best affections of the humane heart, your goodness and your Candor will be my best apology.
If then It should be deemed Ineligible to commence our operations In the Southern quarter except Impelled to It under the Circumstances

last stated, there seems no other Object with in these states worthy our attention but N. York, and the Conduct to be Observed in Operating against It is next to be considered: In doing this I shall premise that the force you have stated as n[e]cessary is really drawn into the field and that the supplies are adequate to their support, that the fleet makes the American coast West of N. York.
As the success of the Enterprize against N. York would be almost reduced to a Certainty If the fleet was In the bay of New York And could Maintain Itself there; If therefore It arrives at any of the Southern capes, I would advise that their store ships (I mean those that convey such stores as are not necessary in the operation) should push Into Delewar, and that the ships of war And the transports should without a moments delay push for the hook, and that the former Should Immediately after attempt the passage Into the ha[r]bour[.] If they Succeed and the british not have left Staten Island when the fleet gets In, they will probably retire by bergen point and Cross to New York under cover of the batteries at powles hook—but least they should remain on the Island with a view to oppose the french troops It may be necessary to draw a body of our troops to such a position as that they may be Speedily thrown on the Island In order so to divide the Enemies force as that the french troops may debark without risque.
Having gained the bay, and the british either retired from Staten Island or be reduced on It, the next neccessary step seems to be to gain footing on Long Island. It would not I believe be prudent to suffer the French troops to land on long Island unsupported by ours as they might experience a defeat, It therefore appears necessary that they should be reinforced on Staten Island with so many of ours as could make them at least equal to the Enemys whole force; or that a body of ours should be previously thrown on long Island from Hell gate or Its vicinity. but as the Enemy can so easily combine all their troops either on York or Long Island, It seems necessary before either the french or any of ours land on the latter, that we Should have gained York Island or secured the communication by hell gate, and perhaps It would be prudent to attempt this with the whole of the Ameri[c]an force, and Even to Approach the City[,] Invest It, and fortify our Camp: If footing can be gained on York Island and afterwards make the detatchment for long Island—here It is a question If It would Still be prudent, to suffer our detatchment and the french troops to land at two different points on long Island as one or the other might be attacked by half At least of the british force, If It should be deemed Imprudent then Circumstances must determine, wether one detatchment should Cross Into Jersey and Join the french on Staten Island to proceed from thence to long Island, or If the latter should by the way of Jersey come to York Island and the whole proceed thence to Long Island, I say circumstances must

determine on the propriety of the one or the other of those movements, as the enemys position on the Island may be, or our means of conveyance enable us.
As the French fleet would be exposed to a disaster If the Superior one of the Enemy should approach whilst we were operating against N. York Every possible precaution Should be adopted to prevent the Enemys Shipping from forcing their way up. how far this may be Effected by throwing obstructions In the Channel, and by land Batteries to aid the men of war I am far from being able to determine, having only a very Slender knowledge of the Country & the waters in that quarter. At any rate It appears to me prudent, If practicable, that the transports after having discharged the men and necessary apparatus, should retire Either to Delawar or Providence.
If the french fleet should arrive at an Eastern port, I conceive It advisable after having debarked the Sick that It should proceed to the hook with every possible degree of dispatch leaving the transports to be disposed of in manner hereafter to be mentioned, for If they attend the fleet Its arrival at the hook will be retarded by the necessarry attention to the transports; they may meet a British fleet and the Incumbrance of the transports may prove very detrimental, they must In attempting to gain the bay of New York probably leave some Ships without to protect the transports and thereby their acting force will be diminished; The delay in coming round with the transports may give time for a British fleet to arrive and Should Even an Inferior one heave In sight whilst the fleet and transports are off the hook, a penetration Into the harbour will hardly be attempted; I am aware that these Objections to attempt going In with the transports militate against what is recommended In the preceeding paragraph, but there appears no Alternative; for the transports In that case, must Either proceed with the fleet into the bay of New York or at least to within the hook, or the whole fleet must go to Rhode Island, for I conceive the Admiral would not risque the Transports by themselves, or even under Convoy of his Frigates only; If the whole fleet proceeds past the hook to Rhode Island It is probable three weeks will Elapse before they can return as they will probably be under the necessity of watering at Rhode Island, and If In the Interim the British Naval force at N. York Should be reinforced, It might be Impossible to Obtain the bay of N. York with the French fleet—If then the fleet arrives at Rhode Island and the Ships of war only go round, the transports under Cover of the French and Such frigates of ours as we can Collect might proceed up the Sound, and the troops be landed at New Haven, and the other western ports, In Connecticut, after which to retire to New London or providence. this mode of debarking The french troops will of necessity Induce another disposition of Your force to Commence the operations. perhaps, It would not In this case be

unadvisable, to Combine the whole of the French and American forces In Westchester County, towards York Island, forming a line, from Hudsons River to Westchester town, In this Situation If the Enemy on York Island Should appear disposed to dispute Your passage across Haerlem River, and It be deemed too hazardous to make the attempt In their face, A fortifyed Camp might be Occupied In the Vicinity of Hell Gate, and a force Equal to the whole of the British thrown on Long Island, to Invest the fortifications at Brooklyn, these on the point of being Invested will probably Induce the British to quit the northern parts of York Island, If so the troops In Westchester will Cross Haerlem River and take post on the Island either on the Heights above Haerlem or approach the City to Invest It, as they may be In force or not, I have hitherto supposed that Your force will be Equal to an operation against Brooklyn and the City at once. If so this would Accelerate the reduction of Both. but If not; and If Your force on York Island is too Weak to Invest the town, I would then advise that the Communication with long Island by Horns Hook or Turtle Bay should be well Secured and part of the troops from Long Island be made to Cross to York Island, or visa versa, as Circumstances, which will be better ascertained on the spot, may direct—But If the Enemy should retire Into their works In the vicinity of the City assoon as you Appear in force on the North side of Harlem river, I think It would then be advisable to proceed to York Island Immediately and with the whole force Invest the City, and strongly fortify a Camp, before any detatchment is made to long Island.



July 7th 1780

The Events which have taken place Since I was honored with Your Excellencys Queries have Superceeded the necessity of what is obser[v]ed in the former part of this letter on the Subject of the Southern states, and also of Answers to some of the Queries that do not relate to that quarter—The Estimates given to Congress & the States have been Explicit as to the number of Troops you ought to be furnished with to give a full prospect of Succeess In a Cooperation with the French Naval and Land force[.] I am still of Opinion that number is necessary, Altho there are Considerat[i]ons which Induce me to advise that the attempt Should be risqued with 30000 men Actually Employed In the Sieges, provided that two thirds of these are regular troops.
I wish I had been more Equal to the subject, and more Capable of Expressing myself with propriety and perpiscuity on It—this want with every error in Judgment Your Candor will make Allowances for.
You have an arduous Campaign Opening on you. It is the duty of Every Good Citizen to afford you his Aid, and I do most Earnestly Intreat you, to lay your Commands on me; without the least hesitation And on Every Occassion In which you May think I can render you A Service,

and be assured that I will strive to Execute them with that Alacrity which the Warmest Affection & Sincerest Esteem is capable of Inspiring. I am Dr Sir, Sincerely Your Excellencys Most Obedient Hume Servant

Ph: Schuyler


